FILED
                           NOT FOR PUBLICATION                              JUL 09 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30121

              Plaintiff - Appellee,              D.C. No. 2:13-cr-02075-RHW-2

  v.
                                                 MEMORANDUM*
ESMERALDA SEGOVIA CONTRERAS,

              Defendant - Appellant.


                  Appeal from the United States District Court
                      for the Eastern District of Washington
                Robert H. Whaley, Senior District Judge, Presiding

                              Submitted July 6, 2015**
                                Seattle, Washington

Before: KLEINFELD, NGUYEN, and FRIEDLAND, Circuit Judges.


       Defendant Esmeralda Segovia Contreras appeals the district court’s denial of

the motion to suppress her post-arrest statements to an FBI agent. After the denial,

Contreras entered a conditional plea for conspiracy to kidnap a minor. We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the adequacy of a

Miranda warning, the invocation of the right to counsel, and the voluntariness of a

statement to a law enforcement officer, and we review underlying factual findings

for clear error. United States v. Younger, 398 F.3d 1179, 1185 (9th Cir. 2005);

United States v. Wolf, 813 F.2d 970, 974 (9th Cir. 1987). We affirm.



      The warnings given in this case conveyed to Contreras her rights as required

by Miranda v. Arizona, 384 U.S. 436 (1966). See United States v. Miguel, 952

F.2d 285, 287–88 (9th Cir. 1991). Reading from the local police department’s

Spanish language translation card, the agent who speaks fluent Spanish stated “[i]f

you cannot afford an attorney, one will be appointed for you to represent you if

you wish before the questioning,” among other things. Contreras’s argument that

the statement was inadequate because it did not say “at no cost” or “free” is

unsupported. Id. at 288 (“‘[R]eviewing courts . . . need not examine Miranda

warnings as if construing a will or defining the terms of an easement.’ Instead of

focusing on one sentence in isolation, the court looked to the warning as a whole

and found that they fully informed the suspect of his rights under Miranda.”

(quoting Duckworth v. Eagan, 492 U.S. 195, 203 (1989)) (citation omitted)). The

agent did not make any misleading statement to Contreras. Cf. Duckworth, 492


                                          2
U.S. at 203–04 (noting that a statement that the officers cannot give a suspect a

lawyer but one will be appointed “if and when you go to court” is accurate).



      The record does not support Contreras’s remaining claims. She did not

make an unambiguous request for counsel. See Younger, 398 F.3d at 1187

(“[R]eference to an attorney that is ambiguous or equivocal . . . does not require the

cessation of questioning.” (quoting Davis v. United States, 512 U.S. 452, 459

(1994)) (ellipsis in original) (brackets omitted)); see also Clark v. Murphy, 331

F.3d 1062, 1071 (9th Cir. 2003), overruled on other grounds by Lockyer v.

Andrade, 538 U.S. 63, 71 (2003). We conclude that Contreras’s statements were

made voluntarily. There is no evidence that the officers used coercion or improper

inducement. See United States v. Leon Guerrero, 847 F.2d 1363, 1366 (9th Cir.

1988) (“The test is whether, considering the totality of the circumstances, the

government obtained the statement by physical or psychological coercion or by

improper inducement so that the suspect’s will was overborne.”).



      AFFIRMED.




                                          3